DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, 8, and 14 are objected to because of the following informalities:  
Claim 1, line 2 recites “said first and second gamut belongs” which should read “said first and second gamut belong” for grammatical correctness. Claim 8 recites a similar limitation.
Claim 7, line 1 recites “The method for according to claim 1” which appears to be a typographical error for “The method according to claim 1”. Claim 14 recites a similar limitation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 5 recites the limitation "the projection key color" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites parameters HueAdjmode, HueGlobalPreservationRatio, HuePreservation ratio[c], hueAlignCorrectionPresentflag and hueAlignCorrection[c], which are not further defined in the claims. These parameters are discussed in the specification but not explicitly defined. Without some sort of definition of the parameters, it is unclear as to the bounds of the claim. For example, it is unclear whether any hue parameter would read on HueAdjMode, or if the parameter must more specifically define a hue mode.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-8, 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Publication 2019/0158894) in view of Thebault (EP 3110124).

As to claim 1, Lee discloses a method comprising gamut mapping from a first color gamut towards a second color gamut (p. 1, section 0003), wherein the conversion space is defined by a triplet comprising a luminance value and 2 chroma values, said chroma values comprising an angle representative of a hue and an absolute value representative of a saturation in a chroma plane (fig. 12; fig. 19; p. 1, section 0005; p. 2, sections 0017-0018; p. 15, section 0264; p. 18, section 0317; p. 18, section 0322; an input color space is converted to a space with hue, lightness, and chroma values where a gamut is converted from first to second gamut, the lightness representing a luminance value, the hue and chroma values representing chroma where hue is an angle and 
for each key color of at least 3 key colors, obtaining a preserved key color (p. 29, section 0581; the input color is projected to an output color on a line varying in luminance and chroma space and orthogonal to a hue axis; for colors used as base points in the LUT, the color would be a key color and its associated preserved/invariant area boundary color would be a preserved key color) and one hue alignment angle for the key color (fig. 18; anchor/key colors with specified hue angles are obtained and used to interpolate between input and output hue angles), said hue alignment angle corresponding to the angle formed between the preserved key color and key color with respect to the origin in the chroma plane (fig. 19; the mapping takes place at a hue angle slice which defines the lightness/chroma axes shown); 
and performing a hue mapping of the current color from the first color gamut towards the second color gamut wherein: in case the current color is in a preserved area defined by said preserved key color, the hue mapped current color is the current color, and in case the current color is out of said preserved area, the hue mapped current color is calculated from the hue alignment angle of two adjacent key colors of the current color and from the preserved area (fig. 18; fig. 19; fig. 20; fig. 21; p. 15, section 0267-p. 16, section 0272; p. 18, sections 0318-0324; p. 20, section 0373-p. 21, section 0382; if the color is in the invariant/preserved area defined by anchor colors such as C1/L1, then the color is not modified; otherwise the color is determined based on intersections with the invariant/preserved area and anchor/key colors with specified hue angles). 

  
As to claim 3, Lee discloses wherein the preserved key color is located on one of: a key hue line defined between an origin of the chroma plane and the key color, a rotated key hue line defined being the key hue line rotated by hue rotation angle, a median key hue line defined being the key hue line rotated by half the hue rotation angle (fig. 19; fig. 20; p. 20, section 0372-p. 21, section 0381; p. 29, section 0581; the preserved color, on the border of the invariant/preserved area is on a constant hue line defined between the origin chroma and luminance minimum point and the input color; for colors used as base points in the LUT, the color would be a key color and its associated preserved/invariant area boundary color would be a preserved key color).
 
As to claim 4, Thebault discloses wherein a key color is selected from a group of primary colors and of secondary colors (p. 7, sections 0049-0054; primary or secondary 
 
As to claim 5, as best understood, Lee discloses wherein the projection key color is one of: an oblique projection, an orthogonal projection, a rotation around the origin of the chroma plane, a rotation around the preserved key color (fig. 22; p. 29, section 0581; the input color is projected to an output color on a line varying in luminance and chroma space and orthogonal to a hue axis; for colors used as base points in the LUT, the color would be a key color and its associated preserved/invariant area boundary color would be a preserved key color). 
 
As to claim 6, Lee discloses wherein obtaining a preserved key color and a hue alignment angle of the key color comprises receiving metadata relative to parameters used for invertible gamut mapping (p. 1, section 0003; p. 24, sections 0468-0469; p. 28, sections 0548-0551; p. 28, sections 0561-0566; metadata can be used to invert the color conversion from HDR to SDR/legacy spaces; a hue angle of a key color as well as hue angle and chroma/lightness coordinates of preserved areas are received through metadata).
 
As to claim 7, Thebault discloses wherein the color space is the linear light YUV color space (p. 7, sections 0049-0054; YUV, which is a linear luminance color space, can be used in the color conversion). Motivation for the combination is found in the rejection to claim 1.

As to claim 8, see the rejection to claim 1. Further, Lee discloses a device comprising one or more processors to perform the method (p. 38, sections 0766-0768).

As to claim 10, see the rejection to claim 3.

As to claim 11, see the rejection to claim 4.

As to claim 13, see the rejection to claim 6. Further, Lee discloses a receiver for the metadata (p. 38, section 0754).

As to claim 14, see the rejection to claim 7.

As to claim 15, as best understood, see the rejection to claim 1. Further, Lee discloses a non-transitory processor-readable medium whose contents store a SDR video and metadata relative to parameters used for invertible gamut mapping (p. 1, section 0003; p. 24, sections 0468-0469; p. 38, sections 0766-0768; metadata can be used to invert the color conversion from HDR to SDR/legacy spaces; examples of the metadata used can be found in figs. 25-43 and p. 25, section 0481-p. 35, section 0703), and wherein metadata relative to parameters used for invertible gamut mapping comprises HueAdjmode, HueGlobalPreservationRatio, huePreservation ratio[c], hueAlignCorrectionPresentflag and hueAlignCorrection[c] (p. 28, sections 0545-0552; p. 28, section 0557; p. 29, section 0584; p. 30, section 0602-0613; p. 31, section 0634-p. .

Conclusion
Claims 2, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M RICHER/Primary Examiner, Art Unit 2612